United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
CRIMINAL INVESTIGATIVE SERVICES,
Perth Amboy, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1748
Issued: April 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 12, 2008 appellant field a timely appeal of a November 13, 2007 merit decision
of the Office of Workers’ Compensation Programs regarding a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than an 11 percent impairment of each upper
extremity, for which she received a schedule award. On appeal, she contends that the Office
erred by failing to remove a report from the record submitted by an improperly selected
physician. Appellant also contends that the opinion of the impartial medical examiner is
insufficiently rationalized to represent the weight of the medical evidence and that an Office
medical adviser misinterpreted the findings of the impartial medical examiner.

FACTUAL HISTORY
This case has previously been before the Board. By decision issued July 10, 2003,1 the
Board set aside a November 12, 2002 schedule award decision, finding a conflict of medical
opinion between Dr. Ronald J. Potash, an attending physician, and an Office medical adviser.
The Board remanded the case for an impartial medical examination. The law and facts of the
case as set forth in the Board’s prior decision are incorporated by reference.
On remand, the Office referred appellant, the medical record and a statement of accepted
facts to Dr. Peter Barcas, an osteopathic physician, for an impartial medical examination and
impairment rating. Appellant submitted a December 23, 2003 report, which did not reference the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (hereinafter,
A.M.A., Guides), fifth edition. An Office medical adviser reviewed Dr. Barcas’ findings and
calculated an 11 percent impairment of each upper extremity.
By decision dated January 24, 2004, the Office found that appellant had an 11 percent
permanent impairment of each upper extremity. As appellant had already received a schedule
award for a 10 percent impairment of each upper extremity, the Office awarded an additional
1 percent impairment of each upper extremity.
Appellant requested a hearing, held on October 20, 2004. At the hearing, she asserted
that Dr. Barcas’ opinion was insufficiently rationalized to represent the weight of the medical
evidence. Following the hearing, appellant submitted a November 16, 2004 report from
Dr. David Weiss, an osteopathic physician, finding that she had a 36 percent impairment of each
upper extremity according to the A.M.A., Guides.
By decision dated January 19, 2005, an Office hearing representative remanded the case
to obtain a supplemental report from Dr. Barcas. However, Dr. Barcas was unable to provide a
report, as requested.
In September 2005, the Office utilized its Physicians Directory System (PDS) in an
attempt to find a new impartial medical examiner. This search was unsuccessful as there were
few qualified specialists in appellant’s commuting area.2 The Office then consulted a medical
referral broker, who recommended Dr. Charles B. Thomas, Jr., a Board-certified orthopedic
surgeon, with a practice located within traveling distance of appellant’s residence.
The Office referred appellant, the medical record and a statement of accepted facts to
Dr. Thomas. In an October 17, 2005 report, Dr. Thomas advised that appellant had no objective
signs of carpal tunnel syndrome and had no impairment of the upper extremities according to the
A.M.A., Guides.
By decision dated December 7, 2005, the Office denied appellant’s claim for an
additional schedule award on the grounds that the medical evidence did not establish an
1

Docket No. 03-872 (issued July 10, 2003).

2

In 2004, appellant relocated from New Jersey to Camden, South Carolina.

2

increased percentage of permanent impairment. It accorded the weight of the medical evidence
to Dr. Thomas.
Appellant requested a hearing, held on March 21, 2006. In an April 4, 2006 letter,
counsel asserted that Dr. Thomas could not serve as an impartial medical examiner as he was
selected by a broker, in violation of the Office’s procedures. He also contended that
Dr. Thomas’ opinion was poorly rationalized and based on an incomplete medical record.
By decision dated May 23, 2006, an Office hearing representative found that Dr. Thomas
was not properly selected using the PDS. The hearing representative remanded the case to the
Office for selection of a new impartial medical examiner. The Office noted that Dr. Thomas’
opinion would be considered that of a second opinion physician.
The Office referred appellant to Dr. Timothy R. Wagner, M.D., a Board-certified
orthopedic surgeon, using the PDS. In an April 12, 2007 report, Dr. Wagner provided a history
of injury and treatment and reviewed the medical record. He obtained grip strength
measurements of 18, 12 and 12 kilograms (kg) on the right and 8, 8 and 7 kg on the left. On
examination, Dr. Wagner found 5/5 strength in all upper extremity muscle groups bilaterally, full
range of motion of the hands, wrists and fingers, no atrophy, negative Tinel’s sign and positive
Phalen’s test bilaterally with tingling in the fingertips of the index and long fingers of the right
hand and the left thumb and index finger. He opined that, as appellant elected not to have carpal
tunnel release surgery, she should be considered as someone who underwent surgery and still
had pain after an optimal recovery time. Dr. Wagner stated that, based on page 495 of the
A.M.A., Guides, appellant had a five percent impairment of each upper extremity. He also noted
a six percent impairment of the whole person due to numbness and tingling in the fingertips.
Dr. Wagner found that appellant reached maximum medical improvement in 1997 when she
declined carpal tunnel release. He commented that appellant had a motive for secondary gain.
In a May 10, 2007 report, an Office medical adviser reviewed Dr. Wagner’s report. He
opined that Dr. Wagner’s findings did not support a five percent impairment of each upper
extremity. The medical adviser found that Dr. Wagner misapplied scenario 2, page 495 of the
A.M.A., Guides, as there was no objective opposition weakness on examination. He stated that
Dr. Wagner improperly assessed whole person impairments for subjective fingertip numbness.
The medical adviser concluded that the five percent impairments were based only on subjective
complaints.
By decision dated May 16, 2007, the Office denied appellant’s claim for an additional
schedule award. It found that Dr. Wagner’s findings, as interpreted by the Office medical
adviser, did not support more than the 11 percent impairment of each upper extremity previously
awarded.
Appellant requested an oral hearing, held on September 25, 2007. At the hearing, she
asserted that Dr. Wagner misapplied the A.M.A., Guides and that the Office medical adviser
misinterpreted Dr. Wagner’s findings. Appellant also contended that the Office should have
excluded Dr. Thomas’ report from the record as he had been improperly selected.

3

By decision dated and finalized November 13, 2007, an Office hearing representative
affirmed the May 16, 2007 decision. The hearing representative found that Dr. Wagner’s report
properly utilized the A.M.A., Guides and did not support a greater percentage of permanent
impairment than that already awarded. The hearing representative further found that the Office
was not required to exclude Dr. Thomas’ report as there was no evidence the Office improperly
influenced his opinion.
LEGAL PRECEDENT
The schedule award provisions of the Federal Employees’ Compensation Act3 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office as a standard for
evaluation of schedule losses and the Board has concurred in such adoption.4 As of February 1,
2001, schedule awards are calculated according to the fifth edition of the A.M.A., Guides,
published in 2000.5
The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.6 Chapter 16 of
the fifth edition of the A.M.A., Guides provides a detailed grading scheme and procedures for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.7
ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome. The Board
previously found a conflict of medical evidence regarding the appropriate percentage of
permanent impairment between Dr. Potash, for appellant, and an Office medical adviser. On
remand, of the case, the Office initially selected Dr. Barcas, an osteopathic physician, as
impartial medical examiner. Based on Dr. Barcas’ opinion, the Office awarded appellant a
schedule award for an 11 percent impairment of each upper extremity. However, the Office
subsequently found Dr. Barcas’ opinion insufficiently rationalized to represent the weight of the

3

5 U.S.C. §§ 8101-8193.

4

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

6

Tammy L. Meehan, 53 ECAB 229 (2001).

7

A.M.A. Guides, Chapter 16, “The Upper Extremities,” pp. 433-521 (5th ed. 2001).

4

medical evidence. It then obtained a report from Dr. Thomas, who was subsequently
disqualified from serving as impartial medical examiner as he was not selected according to the
PDS.
The Office selected Dr. Wagner, a Board-certified orthopedic surgeon, as the impartial
medical examiner, who submitted an April 12, 2007 report finding a five percent impairment of
each upper extremity due to strength deficit and a six percent whole person impairment due to
subjective fingertip tingling. An Office medical adviser opined that Dr. Wagner misapplied the
A.M.A., Guides and failed to justify his impairment rating. The Board has held that, while an
Office medical adviser may review the opinion of an impartial medical specialist in a schedule
award case, the resolution of the conflict is the specialist’s responsibility.8 Yet, the Office based
its May 16 and November 13, 2007 decisions on the Office medical adviser’s opinion, without
attempting to obtain a supplemental report from Dr. Wagner.
Since the Office undertook to obtain an impartial medical specialist’s opinion, it is
obligated to obtain a sufficiently reasoned report as to the appropriate percentage of permanent
impairment to appellant’s upper extremities.9 The Board will remand the case for a
supplemental report from Dr. Wagner on this issue. Following this and such development
deemed necessary, the Office shall issue an appropriate decision.
On appeal, appellant contends that the Office erred by failing to exclude the report of
Dr. Thomas from the record as he was improperly selected. The Office’s procedures require
excluding a medical report from the record if leading questions were posed to a second opinion
or impartial physician.10 There is no evidence of record and appellant does not contend, that the
Office posed improper questions to Dr. Thomas. Therefore, the Board finds that the Office did
not err by retaining the report in the record as that of a second opinion physician.
CONCLUSION
The Board finds that the case is not in posture for a decision. The case will be remanded
to the Office for further development.

8

See, e.g., Willie C. Howard, 55 ECAB 564 (2004) (where the Office medical adviser concurred that the
impartial medical specialist’s impairment rating was appropriate under the fifth edition of the A.M.A., Guides).
9

See, e.g., Elmer K. Kroggel, 47 ECAB 557 (1996) (the Board remanded the case for the Office to obtain a
supplemental report from the impartial medical specialist).
10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.6(d)
(September 1995). See also Chapter 2.810.13. Brenda C. McQuiston, 54 ECAB 816 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 13, 2007 is set aside and the case remanded for further
development consistent with this decision.
Issued: April 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

